DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15, line 4, “an arrangement” should read --the arrangement--. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pitching system configured to pitch in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The pitching system configured to pitch was interpreted as “an actuator enabled to rotate the rotor blade around its longitudinal axis” based on pg. 12, lines 25-26 of the specification or the equivalent, thereof. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a load on the pitch bearing due to aerodynamics and due to gravitation is taken into account” in lines 7-8. It is unclear how the load on the pitch bearing is taken into account and what this step specifically entails, since lines 2-3 of claim 1 recite, “a manner of pitching towards the target blade pitch angle depending on at least one of a load on a pitch bearing and an azimuthal position of the rotor”, suggesting that the load (which would include the load due to aerodynamics and 
	Claims 2-12 are rejected for depending on a rejected base claim. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammerum (WO 2015/003710). 
Regarding claim 13, Hammerum (Abstract; pg. 1, lines 1-17) discloses a method for adjusting pitch angles of a first rotor blade (pg. 1, lines 3-7: disclosed by the citation of a plurality of wind turbine blades) and a second rotor blade (pg. 1, lines 3-7: disclosed by the citation of a plurality of wind turbine blades) both connected to a rotor of a wind turbine, the method (Abstract) comprising: pitching the first rotor blade towards a target blade pitch angle (feathering position) in a different manner (Abstract: pitch rate is changed between first and second pitch rates according to blade’s   
Regarding claim 14, Hammerum (Abstract; pg. 1, lines 3-7; pg. 5, lines 4-12) discloses an arrangement (pg. 1, lines 3-7: Control Unit) for adjusting a pitch angle of a rotor blade (pg. 1, lines 3-7) connected to a rotor of a wind turbine, the arrangement (Control Unit) comprising: a pitching system (Abstract: Safety Pitch Control System) configured to pitch the rotor blade towards a target blade pitch angle (Abstract: Feathering Position), the manner to pitch depending on an azimuthal position of the rotor (Abstract: pitch rate is determined by blade’s azimuthal position which is the position of the blade along the rotation path of the rotor).  
Regarding claim 15, Hammerum (Abstract) discloses a wind turbine (Abstract), comprising: a rotor (pg. 5, lines 9-12); at least one rotor blade (pg. 1, lines 3-7; pg. 5, lines 4-12) connected to the rotor; and an arrangement (pg. 1, lines 3-7: Control Unit) according to claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammerum (WO 2015/003710) in view of Kacmarcik et al. (US 2017/0096984; hereinafter Kacmarcik).
	Regarding claim 1, Hammerum (Abstract; pg. 1, lines 3-7; pg. 5, lines 4-12) discloses a method for adjusting a pitch angle of a rotor blade (pg. 1, lines 3-7) connected to a rotor of a wind turbine, the method comprising: pitching the rotor blade (pg. 1, lines 3-7) towards a target blade pitch angle (feathering position), a manner of pitching towards the target blade pitch angle depending on at least one of a load on a pitch bearing, and an azimuthal position of the rotor (Abstract). 
Hammerum (Abstract; pg. 1, lines 3-7; pg. 5, lines 4-12) discloses an arrangement (pg. 1, lines 3-7: Control Unit) for adjusting a pitch angle of a rotor blade (pg. 1, lines 3-7) connected to a rotor of a wind turbine, the arrangement (Control Unit) comprising: a pitching system (Abstract: Safety Pitch Control System) configured to pitch the rotor blade towards a target blade pitch angle (Abstract: Feathering Position), the manner to pitch depending on an azimuthal position of the rotor (Abstract: pitch rate is determined by blade’s azimuthal position which is the position of the blade along the rotation path of the rotor).  
	Hammerum fails to disclose a load on the pitch bearing due to aerodynamics and due to gravitation is taken into account.  
	However, Hammerum (pg. 2, lines 9-17) does disclose that loads on the blade can change due to things such as wind shear and turbulence which can create high loads on the rotor, drive train, etc. and that the pitch of the individual blades are adjusted to help alleviate these loads. Kacmarcik (Paragraph 0003-0004) teaches that 
	Regarding claim 6, Hammerum, as modified, discloses the method according to claims 1, but fails to explicitly disclose that the pitching of the rotor blade comprises: pitching the rotor blade depending on a measured blade root moment and/or pitch bearing load indicating quantity.  
	Kacmarcik (Paragraph 0004-0005) teaches that the pitch bearing of a wind turbine blade can be subjected to extreme, varying loads and that these loads can be monitored using sensors. Kacmarcik (Paragraph 0021) teaches that if the loads exceed a predetermined threshold, that the pitching algorithm/schedule can be adjusted to reduce the compressive load within the bearings. Since, Kacmarcik teaches that it is desirable to monitor the load on the pitch bearing, it would be obvious to further modify Hammerum by adding sensors to monitor load quantities on the pitch bearing, as taught . 

Allowable Subject Matter
Claims 2-5 and 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 2:
The closest prior art is Hammerum (WO 2015/003710) in view of Kacmarcik et al. (US 2017/0096984; hereinafter Kacmarcik).
Hammerum, as modified by Kacmarcik, (Hammerum: Fig. 2a) discloses decreasing a pitch rate of the rotor blade in a range of azimuthal positions of the rotor and increasing the pitch rate of the rotor blade in another range of azimuthal positions of the rotor. 
The prior art alone or in combination fail to disclose or suggest: 
At the decreased pitch rate, the load on the rotor blade pitch bearing or a bending moment of the rotor blade is above a threshold and at the increased pitch rate the load on the rotor blade pitch bearing or the bending moment of the rotor blade is at or below the threshold. 

	Regarding dependent claim 3:
	The closest prior art is Hammerum (WO 2015/003710) in view of Kacmarcik et al. (US 2017/0096984; hereinafter Kacmarcik).	
Hammerum, as modified, by Kacmarcik, discloses pitching the rotor blade with a pitch rotational speed that depends on the load of the pitch bearing and the azimuthal position of the rotor. 
	The prior art alone or in combination fail to disclose or suggest:
Pitching the rotor blade with a pitch rotational speed that depends on the load of the pitch bearing and the azimuthal position of the rotor, wherein the pitch rotational speed is adjusted to be lower in a range of azimuthal positions in which the load on the pitch bearing due to aerodynamics and due to gravitation is larger than for other azimuthal positions. 
 	Claims 4-5 and 9-12 are dependent on claim 3 and so are allowable. 
	
	Regarding dependent claim 7: 
	The closest prior art is Hammerum (WO 2015/003710) in view of Kacmarcik et al. (US 2017/0096984; hereinafter Kacmarcik).
	Hammerum modified by Kacmarcik discloses pitching the rotor blade according to claim 1. 
	The prior art alone or in combination fail to disclose or suggest: 
Pitching the rotor blade depending on pitch bearing load accumulated over time. 

	Regarding dependent claim 8: 
	The closest prior art is Hammerum (WO 2015/003710) in view of Kacmarcik et al. (US 2017/0096984; hereinafter Kacmarcik). 
	Hammerum modified by Kacmarcik discloses that the azimuthal position is defined in degrees relative to a vertically oriented longitudinal axis of the rotor blade (Hammerum: Fig. 2a). 
	The prior art alone or in combination fail to disclose or suggest:
That the tip of the rotor blade is point upwards, the pitch rotational speed has a first average value in an azimuthal position range between 110 and 350 degrees, wherein the pitch rotational speed has a second average value in an azimuthal position range between 350 and 110 degrees, wherein the first average value is between two times and 100 times as great as the second average value. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Svendsen et al. (US 2010/0196156) discloses a method for controlling a pitch angle of the blades where the speed of pitching the blades is varied. 
Kristoffersen et al. (US 2014/0154075) discloses a wind turbine in which an optimum pitch angle for each blade is determined for a plurality of sections of a rotor plane of a wind turbine based on the wind. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Danielle M. Christensen/Examiner, Art Unit 3745